Citation Nr: 1421134	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lung cancer (claimed as due to asbestos exposure).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded for further development in October 2013.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  A chronic lung disability was not manifested during service; lung cancer was not manifested during service or in the first postservice year, nor is the Veteran's current lung cancer otherwise related to service.

2.  The Veteran does not have a current diagnosis of asbestosis.


CONCLUSIONS OF LAW

1.  Service connection for lung cancer is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  Service connection for asbestosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A July 2009 letter prior to an August 2010 rating decision explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence, as well as how disability ratings and effective dates are determined.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini and Dingess have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  VA provided examinations in June 2010 and January 2014 (with a February 2014 addendum), and the reports are included in the claims file.  Taken together, these examinations are adequate for rating purposes, as the etiological opinions therein are supported by clear rationales which consider the entire claims file.  On remand, the Board ordered a new examination addressing whether a diagnosis of asbestosis was warranted, along with an etiological opinion for that and lung cancer.  Both were obtained (in January and February of 2014), and opinions offered are adequately supported by rationale and citation to clinical data.  Therefore, the Board finds adequate compliance with the prior remand instructions.  Furthermore, while the Board acknowledges that the record does not contain Social Security Administration (SSA) records that the Veteran has identified, it finds that their unavailability, the RO's attempts to retrieve them, and the negative responses received are clearly documented for the record.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides). 
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as lung cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain diseases, including lung cancer, if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active service.  However, the Board notes that nothing of record suggests, nor does the Veteran allege, that his lung cancer is due to herbicide exposure.  Notably, his original claim for service connection expressly denied such exposure, and there also no evidence or allegation of in-country or "brown water" service which would invoke presumptive herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii). 

His December 1964 enlistment examination showed no lung problems, nor did he report any.  Subsequent STRs indicate he held the military occupational specialty of fireman apprentice in September 1966.  No complaints, treatment, or diagnoses of respiratory issues were indicated.  At separation, in November 1966, his lungs were normal.

Postservice treatment records include December 2004 chest x-rays showing a mass.  In an April 2005 letter, Dr. Mohan R. Nuthakki noted the Veteran was diagnosed with stage I-B large cell lung carcinoma.  On several occasions, including in a note dated in July 2009 and letters dated in February 2010, August 2010, and August 2011, Dr. George S. Yacoub opined that it is likely that asbestos exposure contributed to his current lung cancer to some degree.  A March 2010 letter from Dr. Kathryn Lorenz indicated the Veteran was first diagnosed with lung cancer in January 2005.  

On June 2010 VA examination, the Veteran again reported asbestos exposure in service.  He also reported beginning smoking at the age of 16, and that he was still smoking (at the time, he was 62).  The examiner diagnosed him with large cell lung carcinoma status post resection with no residual.  He opined that the lung cancer was not caused by, or a result of, asbestos exposure during service, explaining that: 

"...asbestos exposure causes pleural changes and is clearly associated with mesothelioma, which is a pleural malignancy.  [The] Veteran does not have mesothelioma.  He has large cell lung cancer which is classically associated with the cigarette smoking.  [The] Veteran has a long history of cigarette smoking and he continues to smoke."

In an August 2010 letter, the Veteran reported that an unspecified doctor had told him his lung cancer either could have been, or was, caused by asbestos exposure.  A later August 2011 letter from Dr. Lorenz added her opinion that the Veteran's lung cancer was caused by asbestos exposure in service, and exacerbated by smoking.  The Veteran then referred to medical literature in his August 2011 substantive appeal that endorsed a link between asbestos exposure and increased risk of lung cancer.  In August 2012, the Veteran submitted medical literature on the cancer risks associated with asbestos exposure from the National Cancer Institute indicating that asbestos exposure may increase the risk of both asbestosis and lung cancer.

The Veteran underwent VA examination and testing in November and December 2013.  The Veteran reported asbestos exposure in service between 1964 and 1966, and that he had been smoking since 1964 and quit three weeks prior.  He reported a diagnosis of lung cancer in 2004, and surgery to treat it in 2005.  The examiner noted a diagnosis of non-small cell lung carcinoma in 2005, and did not find any evidence of asbestosis, explaining that "[a]sbestosis is characterized by a decrease in lung volume, and normal flow," and that pulmonary function testing (PFTs) conducted in December 2013 for COPD showed an increase in total lung capacity and severe decrease in the flow rate.  He also indicated that asbestosis is characterized by a chest computed tomography (CT) scan showing parenchymal multinodular reticular disease, especially along the pleura near the sixth to ninth ribs, which was not shown in the Veteran's chest CT.  In a February 2004 addendum, the examiner added that the Veteran's current lung cancer was caused by or related to cigarette smoking from 1964 to 2013, noting that cigarette smoking is "unquestionably considered by [the] scientific community as a cause for lung cancer."

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  The Board will proceed with the analysis of each individually.

Lung cancer due to asbestos exposure

The Veteran claims that his current lung cancer was caused by asbestos exposure during service, specifically while he served in the boiler room of a ship between 1965 and 1966.

At the outset, the Board notes that asbestos exposure has been conceded, as indicated by the July 2011 statement of the case (SOC).  Furthermore, it is not in dispute that the Veteran currently has lung cancer.  Therefore, what remains to be proven is whether such was incurred in or caused by service.  To that end, the Board notes that lung cancer was not diagnosed during service, or within the first postservice year.  Therefore, service connection is not warranted on a presumptive basis as a chronic disease under 38 C.F.R. § 3.307(a)(3).  As noted above, though service connection may also be presumed in certain cases involving herbicide exposure, the evidence does not show, nor has the Veteran alleged, that his lung cancer is due to herbicide exposure; service connection is therefore also not warranted (or sought) on presumptive basis due to herbicide exposure.  As there is no evidence of any other respiratory complaints or injuries in service, what the Veteran must show to substantiate his claim is that his current lung cancer is otherwise related to his asbestos exposure during service.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, there is conflicting evidence that must be weighed.  The Veteran has submitted medical literature which posits that inhalation of asbestos fibers may lead to an increased risk for lung cancer.  The Board notes that this evidence is not probative evidence of a causal relationship in this case, as it is not a medical opinion applying accepted principles of medicine to the Veteran's specific circumstances.  The record also contains two favorable private medical opinions, from Dr. Yacoub and Dr. Lorenz.  However, neither is adequately supported by rationale explaining why they endorse such a relationship.  Notably, Dr. Lorenz's opinion seems contradictory, as it seems to explain the timing of the delayed onset of lung cancer (several decades after separation) by explaining that smoking accelerated or aggravated the condition.  In any case, this does not amount to more than a mere conclusion without any further explanation or citation to clinical data or medical principles.  Therefore, these opinions are not probative evidence of a causal relationship.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding an opinion without a rationale is not probative evidence).

The June 2010 VA examiner's opinion that lung cancer was more likely due to smoking than asbestos exposure was based in the reasoning that asbestos exposure leads to pleural changes and is clearly linked with mesothelioma, neither of which was observed in the Veteran.  No other medical evidence of record suggests either pleural changes or mesothelioma.  Moreover, the same examiner, in a November 2013 opinion with February 2014 addendum, again opined that the Veteran's lung cancer was caused by cigarette smoking for over fifty years, and explained that smoking is unquestionably considered by the scientific community as a cause for lung cancer.  The June 2010 opinion provides an adequate rationale which cites to medical and scientific principles compared with the Veteran's clinical data, and demonstrates a familiarity with his claims file and relevant medical history.  Therefore, it is highly probative.  Absent any probative medical evidence to the contrary, it is persuasive.  Accordingly, service connection for lung cancer due to asbestos exposure in service is not warranted.

Asbestosis

The Board notes that there is nothing of record suggesting asbestosis has been diagnosed.  On June 2010 VA examination, the examiner did not diagnose asbestosis, or address that portion of the claim.  On reexamination in November 2013, the examiner identified the clinical evidence indicative of asbestosis (decreased lung capacity, normal flow, and chest CTs showing parenchymal multinodular reticular disease), and noting that the relevant clinical data (PFTs and chest CTs) contain no such evidence.  As there is no medical evidence that the Veteran has a current diagnosis, service connection is also not warranted for asbestosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's claimed disabilities were incurred in or are otherwise related to service.  The benefit-of-the-doubt rule is not for application, and the appeals must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  



ORDER

Service connection for lung cancer is not warranted.  Service connection for asbestosis is not warranted.  The appeal is denied as to both issues..



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


